Darrell Hickman, Justice, concurring. I agree with the majority’s disposition of this case, but for different reasons. In my judgment the Arkansas General Assembly delegated to the Public Service Commission the authority to find that a necessity existed for the power line. The General Assembly also delegated the power to approve the location of the line. There are notice requirements in that law as the majority has indicated. I cannot say whether the Public Service Commission directed Arkansas Power and Light to notify the landowners of the hearing since that is not in the record, but it would appear that that is the case. In any event, Arkansas Power and Light did notify the landowners that there would be a hearing and apparently told this particular landowner that it would be notified of the time and place of the hearing. I cannot say on this record whether Arkansas Power and Light did that. To do so would, in my judgment, mean that I would have to find that the trial court was clearly erroneous. For these reasons, I concur in the decision the majority has reached. Fogleman, C. J., joins in this concurrence.